CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act May 15, 2013 Date of Report (Date of Earliest Event Reported) Tianyin Pharmaceutical Co, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52236 20-4857782 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3 South Renmin Road Chengdu, P. R. China, 610041 (Address of principal executive offices (zip code)) +011-86-28-8615-4737 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) Section 7 – Regulation FD Item 7.01. Regulation FD Disclosure On May 15, 2013, we published a press release to announce the financial results of our third quarter of fiscal year 2013 ended March 31, 2013. On the same day, we completed a conference call to announce the same financial results. A copy of press release and the script for the conference call are attached hereto as Exhibit 99.1 and Exhibit 99.2 respectively and are incorporated herein in their entirety. Section 9 – Financial Statements and Exhibits Item 9.01:Financial Statements and Exhibits (c) Exhibits Exhibit No. Description Press Release dated May 15, 2013 Script of Conference Call on May 15, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIANYIN PHARMACEUTICAL CO., INC. By: /s/ James Jiayuan Tong Name:Dr. James Jiayuan Tong Title:Chief Financial Officer Dated:May 20, 2013 3
